2022 IL App (1st) 210993-U

                                                                                FIFTH DIVISION
                                                                                December 2, 2022

                                          No. 1-21-0993

NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as precedent
by any party except in the limited circumstances allowed under Rule 23(e)(1).


                                            IN THE
                                 APPELLATE COURT OF ILLINOIS
                                   FIRST JUDICIAL DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                     )   Appeal from the Circuit Court of
                                                          )   Cook County.
           Plaintiff-Appellee,                            )
                                                          )
 v.                                                       )   No. 18 CR 02200
                                                          )
 GUILLEROMO ARAIZA,                                       )
                                                          )   Honorable Joseph Michael Cataldo,
           Defendant-Appellant.                           )   Judge, presiding.


       JUSTICE DELORT delivered the judgment of the court. 1
       Presiding Justice Connors and Justice Mitchell concurred in the judgment.

                                            ORDER

¶1     Held: Defendant’s statutory right to a speedy trial was not violated. Affirmed.

¶2     Following a jury trial, defendant Guillermo Araiza was convicted of two counts of criminal

sexual assault and one count of aggravated criminal sexual abuse. The circuit court then sentenced

him to an aggregate term of 17 years’ imprisonment. On appeal, defendant contends that our




       1
          On July 12, 2022, this case was marked “ready” and assigned to another justice for
disposition. On October 17, 2022, following that justice’s retirement, this case was reassigned to
the current authoring justice and panel.
No. 1-21-0993


supreme court violated both the separation of powers pursuant to the state constitution (Ill. Const.

1970, art. II, § 1) and also his statutory right to a speedy trial pursuant to section 103-5 of the Code

of Criminal Procedure of 1963 (the Code) (725 ILCS 5/103-5 (West 2020))—commonly referred

to as the Speedy Trial Act (the Act)—when it issued an order allowing the court to continue his

trial without attributing the delay to the State. We affirm.

¶3                                        BACKGROUND

¶4      The State charged defendant with five counts of criminal sexual assault and three counts

of aggravated criminal sexual abuse against his stepdaughter, L.A. On January 14, 2018, defendant

was arrested, and on January 17, 2018, he appeared in bond court where the circuit court appointed

the public defender as his defense counsel. The matter was then continued “motion state” (i.e.,

with the delay attributed to the State) to February 8, 2018, a period of 25 days. Beginning on

February 8, 2018, and continuing multiple times until March 9, 2020 (783 days), this matter was

continued “by agreement” (i.e., with the delay not attributed to the State). 2

¶5      On March 9, 2020, Governor JB Pritzker declared every county in Illinois a disaster area

in response to the COVID-19 pandemic. On this same date, the case was further continued by

agreement to March 12, 2020, because defendant was in “medical isolation.” On March 12, 2020,

the matter was continued by agreement to April 13, 2020.

¶6      On March 13, 2020, the president of the United States declared the COVID-19 outbreak a

national emergency. On that same day, the chief judge of the circuit court of Cook County entered

General Administrative Order (“GAO”) No. 2020-01 in response to the pandemic. With certain

exceptions not relevant here, the order, effective March 17, 2020, continued all matters for a period




        2
         Although defense counsel initially demanded trial on April 30, 2019, she subsequently
withdrew that demand and then agreed to the State’s request for a continuance until June 10, 2019.
                                                   2
No. 1-21-0993


of 30 days. Cook Co. Cir. Ct. Adm. Order 2020-01 (Mar. 13, 2020). This order further provided

that, in all divisions, judges would be available in person to hear emergency matters, and that in

the criminal division specifically, preliminary hearings and jury trials in progress would proceed

as scheduled, and court would be in session for plea agreements. Id.

¶7      On March 17, 2020, our supreme court entered an order in response to the still-unfolding

pandemic. Ill. S. Ct., M.R. 30370 (eff. Mar. 17, 2020). This order directed courts to “continue to

establish and periodically update, as necessary, temporary procedures to minimize the impact of

COVID-19 on the court system, while continuing to provide access to justice.” The order further

allowed all courts, “in both civil and criminal matters,” to (1) “[m]odify or suspend any deadlines

and procedures, whether prescribed by local rule or order, for a stated period ending no later than

30 days after the Governor’s state of emergency declaration has been lifted”; and (2) “take any

other reasonable action to avoid exposing court proceedings to the threat of COVID-19.” Id.

¶8      On March 20, 2020, the supreme court revised its order and authorized the chief judges of

each circuit to continue trials “for the next 60 days and until further order of the court.” Ill. S. Ct.,

M.R. 30370 (eff. Mar. 20, 2020). As is relevant here, the order stated, “In the case of criminal

proceedings, any delay resulting from this emergency continuance order shall not be attributable

to either the State or the defendant for purposes of section 103-5 of the [Code].” Id.

¶9      On March 30, 2020, the chief judge of the circuit court amended GAO No. 2020-01. The

amended order now provided that “all matters in all Districts and Divisions of the court” were

continued for a period of “30 days from the originally scheduled court date or a date not more than

30 days after May 18, 2020, whichever is later” or the next business day if that last day fell on a

weekend or court holiday. Cook Co. Cir. Ct. Adm. Order 2020-01 (Mar. 30, 2020). The order

also directed that (1) all hearings were to be conducted by videoconference or teleconference,



                                                   3
No. 1-21-0993


(2) no more than ten people would be in the courtroom at the same time, and (3) all people in the

courtroom had to be at least six feet from the other people in the courtroom. Id. With respect to

the Criminal Division of the court, the order stated, “Any delay resulting from this emergency

continuance order shall not be attributed to either the State or the defendant for purposes of section

103-5 *** of the [Code].” Id.

¶ 10   On April 3, 2020, the supreme court again amended its order of March 20, 2020. See Ill.

S. Ct., M.R. 30370 (eff. Apr. 3, 2020). This amended order stated that “the Chief Judges of each

circuit may continue trials until further order of this Court” Id. The amended order reiterated that,

as to criminal cases, any delay resulting from “this emergency continuance” would not be

attributed to either the State or the defendant for purposes of section 103-5 of the Code. Id.

¶ 11   On April 7, 2020, the court further amended its April 3 order to clarify that, “in order to

prevent the spread of the novel coronavirus; and in the interests of the health and safety of all court

users, staff, and judicial officers during these extraordinary circumstances,” trial continuances

“serve the ends of justice and outweigh the best interests of the public and defendants in a speedy

trial,” and would therefore be “excluded from speedy trial computations.” See Ill. S. Ct., M.R.

30370 (eff. Apr. 7, 2020).

¶ 12   On April 13, 2020, the parties appeared in court, as this matter had been set for trial for

that day. Defendant, however, was in the hospital and unable to appear. Defense counsel requested

a bond hearing due to COVID and defendant’s underlying health conditions. The circuit court

denied the motion, and the matter was continued by agreement, to May 22 and then June 17, 2020. 3




       3
           There is no report of proceedings for the May 22, 2020, hearing. The common law
record, however, indicates that the June 17, 2020, date was set “by agreement.” In the absence of
a complete record on appeal, we must construe any ambiguity in the record against the appellant
(here, defendant). Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984).
                                                  4
No. 1-21-0993


¶ 13   On May 1, 2020, the chief judge of the circuit court of Cook county amended GAO No.

2020-01 providing in relevant part that “all matters in all Districts and Divisions of the court are

rescheduled and continued for a period of 30 days from the originally scheduled court date or a

date not more than 30 days after May 31, 2020, whichever is later,” or the next business day if the

last day ended on a weekend. Cook Co. Cir. Ct. Adm. Order 2020-01 (May 1, 2020).

¶ 14   On May 20, 2020, the Illinois Supreme Court amended its March 17, 2020, order, stating

that, effective June 1, 2020, each circuit could return to hearing court matters, whether in person

or remotely, “according to a schedule to be adopted for each county by the chief judge in each

circuit.” See Ill. S. Ct., M.R. 30370 (eff. Jun. 1, 2020). The court added that it was amending its

April 7, 2020, order to allow the chief judges of each circuit to continue trials “until further order

of this Court,” noting that the continuances “serve the ends of justice and outweigh the best

interests of the public and defendants in a speedy trial.” Id. The court then stated that any such

continuances would be “excluded from speedy trial computations.” Id. Finally, the court directed

that “[t]his provision also applies when a trial is delayed when the court determines proper

distancing and facilities limitations prevent the trial from proceedings safely.” Id.

¶ 15   On May 28, 2020, the chief judge of the circuit court of Cook county amended GAO No.

2020-01, continuing all matters for 30 days but not to exceed more than 30 days after July 6, 2020.

See Cook Co. Cir. Ct. Adm. Order 2020-01 (May 28, 2020). The order again stated that any delay

resulting from this order would not be attributed to either the State or defendant “for purposes of

section[] 103-5 (speedy trial) *** of the Code.” Id. It further directed judges to “review pending

cases to determine a new date that cases can be scheduled.” Id.

¶ 16   On June 4, 2020, the presiding judge of the criminal division issued an order effective June

8, 2020, and “until further order of the court.” See Cook Co. Cir. Ct. Crim. Div. Order (Jun. 8,



                                                  5
No. 1-21-0993


2020). The order stated, “Consistent with current operations, all matters will be heard via Zoom.

There will be no in-court proceedings. Only the judge, court clerk and deputy will be allowed in

the courtroom.” The order further directed that, “[d]uring this period, judges will not conduct

evidentiary hearings or trials.”

¶ 17   On June 17, 2020, the parties appeared to set a trial date. Defense counsel said the State

could pick a trial date and added, “I cannot go by agreement anymore.” The circuit court then

continued the matter—on the State’s motion—to July 8, 2020.

¶ 18   On June 26, 2020, the chief judge of the circuit court of Cook county issued GAO No.

2020-02. See Cook Co. Cir. Ct. Adm. Order 2020-02 (July 6, 2020). This order superseded GAO

No. 2020-1 and provided in pertinent part that, effective July 6, 2020, the circuit court would begin

hearing “all matters in all Districts and Divisions of the court with the exception of jury trials.” Id.

The order added that any delay resulting from the order would not be attributed to either the State

or the defendant “for purposes of section 103-5 (speedy trial) of the Code.” Id. The circuit court

amended this order multiple times, including July 29, August 21, September 3, September 21, and

October 16, 2020. All of these amendments, however, still prohibited jury trials. See id. (eff. July

19, 2020; Aug. 21, 2020; Sept. 3, 2020; Sept. 21, 2020; Oct. 16, 2020).

¶ 19   On July 8, 2020, the parties appeared via videoconference for a hearing on defense

counsel’s motion to review defendant’s bond. Counsel noted that the matter was set for jury trial

that day but “due to the “Chief Judge’s order,” the parties were unable to proceed. The court

denied the motion to reduce defendant’s bond and continued the matter “motion state” to July 27,

2020. The matter was later continued “motion state” to August 27 and then October 19, 2020.

¶ 20   On October 19, 2020, the parties appeared via videoconference in the circuit court “for a

jury trial,” but the court noted that no jurors were in the building. Defense counsel noted that it



                                                   6
No. 1-21-0993


had recently filed a “motion to review bond,” seeking a bond of between $50,000 and $75,000.

Counsel argued that the delay in trial was through no fault of defendant. Counsel further stated

that she had “a demand pending for 123 days” and “demanded past term.” The court denied

defendant’s motion, and replied that, with respect to the speedy trial objection, the supreme court

“has stayed [jury trials].” The court continued the matter, “motion state,” to November 30, 2020.

¶ 21   On November 23, 2020, the chief judge of the circuit court of Cook County entered GAO

2020-07. This order, which superseded GAO 2020-02, stated in relevant part that no criminal

bench trials and no jury trials “of any kind” would be held until further order of the court. Cook

Co. Cir. Ct. Adm. Order 2020-07 (Nov. 23, 2020). It again added that any delays resulting “from

this order or *** [GAOs] 2020-01 and 2020-02 shall not be attributable to either the State or the

defendant for purposes of the section 103-5 (speedy trial) of the Code ***.” Id.

¶ 22   On November 30, 2020, the parties appeared via videoconference in the circuit court. The

court stated that, although the matter was scheduled for a jury trial, there still were no jurors “in

this building or any building in Cook County” due to various Covid-related orders for the safety

of the public. The court again stated that defendant’s trial would be “the first jury trial we do”

when jurors are available. The court then continued this cause, “motion state,” for jury trial to

January 5, February 8, and then April 12, 2021.

¶ 23   On February 11, 2021, the Illinois Supreme Court amended its order of March 17, 2020.

See Ill. S. Ct., M.R. 30370 (Feb. 11, 2021). This order provided that, although certain proceedings

in criminal cases could be held remotely without a defendant’s consent, bench trials and stipulated

bench trials could only be held remotely with a defendant’s written consent and the trial court’s

finding that doing so would not “jeopardize the integrity of the trial process.” Id. Nonetheless,




                                                  7
No. 1-21-0993


the order still prohibited jury trials from being held remotely, “[e]ven when the defendant has

consented.” Id.

¶ 24   On March 23, 2021, the chief judge of the circuit court of Cook County amended GAO

2020-07. See Cook Co. Cir. Ct. Adm. Order 2020-07 (eff. Mar. 23, 2021). 4 Both orders set a

“target date[]” for jury trials of March 22, 2021, “beginning with a jury trial in the Leighton

Criminal Courthouse on or about March 22 and a jury trial at the Fifth Municipal District

(Bridgeview) on or about March 29.” Id. The orders further stated that—consistent with supreme

court order M.R. 30370 and “resources and public health guidelines permitting”—jury trials would

gradually be expanded to other courthouses after May 3, 2021. Id.

¶ 25   On April 12, 2021, the parties appeared via videoconference in the circuit court. Although

defendant’s jury trial was set to begin on that day, the State informed the court, “We do not have

jurors.” The matter was continued on the State’s motion to May 3, 2021.

¶ 26   On May 3, 2021, the parties physically appeared in court. Defense counsel argued that the

circuit court should dismiss the charges against defendant because his right to a speedy trial was

violated. Counsel further argued that, since the Act was a “legislative statute,” the supreme court

lacked the authority to suspend jury trials. The State responded, that, up until defendant’s demand

on June 17, 2020, there were 39 days of delay attributed to the State, when “the world was in the

midst of a pandemic” and there were no jurors called to any courthouse in Cook County. The State

then noted, “Today, for the first time, jurors have come back to Rolling Meadows courthouse, and

there are sufficient jurors present today for the State to move forward.” The court denied the




       4
           This order was further amended on April 23, 2021, but that amended order made
nonsubstantive changes not relevant to this appeal. See Cook Co. Cir. Ct. Adm. Order 2020-07
(eff. Apr. 23, 2021).
                                                8
No. 1-21-0993


motion, and the parties discussed various pretrial matters. Jury selection took place on May 4,

2021, and trial began the following day.

¶ 27   Defendant does not contest the sufficiency of the evidence, so we limit our recitation of the

evidence adduced at trial. L.A. testified that she was born on November 11, 2001; defendant was

her stepfather; and she lived in an apartment with her mother, defendant, and three sisters.

Beginning around November 2009, defendant started touching her inappropriately. Specifically,

defendant would kiss her on the lips and neck and touch her vagina on top of and underneath her

pants with his hand. L.A. stated that this occurred “definitely more than once or twice.” Defendant

told her to not to tell her mother, and L.A. did not tell anyone. The touching and kissing stopped

after about a year but began again six or seven years later, when L.A. was 14 or 15.

¶ 28   On January 14, 2018, L.A. went into the bedroom that her mother and defendant shared to

retrieve her cellphone. After L.A. picked up her phone, she heard the door close behind her and

lock. Defendant was standing at the bedroom door in his underwear. Defendant walked toward

L.A., pushed her onto the bed, and began kissing her neck, grabbing her breast. Defendant then

flipped her over, began kissing her vagina, buttocks, and anus, and then put his penis inside L.A.’s

vagina. Although L.A. said, “No,” defendant continued. Defendant eventually stopped and went

to the bathroom, at which point L.A. got off the bed, took her clothes, and left the room. After

about an hour or two, defendant left for work.

¶ 29   L.A. then sent a text message to her friend, “Sophia.” Sophia testified that, after she

received the text message, she left her house with her brother to take L.A. to the hospital. L.A.

appeared distraught and as though she had been crying. Sophia called her mother and asked her

to meet them at the hospital. At the hospital, L.A. told Sophia’s mother what had happened, and




                                                 9
No. 1-21-0993


L.A. was administered a sexual assault evidence collection kit. DNA collected from one of the

various swabs matched defendant “at all 23 locations,” and other swabs were a “partial” match.

¶ 30   The State rested, and defendant opted not to present any evidence. Following closing

arguments, the jury found defendant guilty of all charges: two counts of criminal sexual assault

and one count of criminal sexual abuse. 5 The circuit court continued the matter for sentencing.

¶ 31   On June 30, 2021, the supreme court ordered that, effective October 1, 2021, the Act “shall

no longer be tolled.” See Ill. S. Ct., M.R. 30370 (Jun. 30, 2021). The court reiterated that, days

prior to March 20, 2020, and “[a]ll days on and following October 1, 2021, would be included in

speedy trial computations pursuant to [the Act]. Id.

¶ 32   On August 13, 2021, the circuit court held a hearing on defendant’s amended motion for a

new trial and for sentencing. Defendant argued, inter alia, that the court erroneously denied his

motion to dismiss based upon a violation of his statutory right to a speedy trial. The court denied

defendant’s motion, finding in part that his trial began on “the first possible day the courthouse

was okay [sic] for [a] jury trial.” The cause then proceeded to sentencing. Following the

presentation of evidence, arguments in aggravation and mitigation, and defendant’s statement in

allocution, the court sentenced defendant to consecutive terms of seven years’ imprisonment for

the two criminal sexual assault convictions and three years’ imprisonment for the criminal sexual

abuse conviction. This appeal follows.

¶ 33                                        ANALYSIS

¶ 34   On appeal, defendant contends that the circuit court erroneously denied his motion to

dismiss his charges based upon a violation of his statutory right to a speedy trial. Specifically,




       5
          Before trial, the State nol prossed three of the five counts of criminal sexual assault and
two of the three counts of criminal sexual abuse.
                                                 10
No. 1-21-0993


defendant argues that the Illinois Supreme Court and circuit court of Cook County’s COVID-19-

related orders tolling the Act were invalid as they violated the constitutional principle of the

separation of powers. 6

¶ 35    As applied to individuals in custody (here, defendant) the Act provides in relevant part:

“Every person in custody in this State for an alleged offense shall be tried by the court having

jurisdiction within 120 days from the date he *** was taken into custody unless delay is occasioned

by the defendant.” 725 ILCS 5/103-5(a) (West 2020). “Delay shall be considered to be agreed to

by the defendant unless he *** objects to the delay by making a written demand for trial or an oral

demand for trial on the record.” Id.

¶ 36   If the orders from our supreme court and the circuit court of Cook County were valid, then

the speedy trial term in this case only ran for 25 days: from the date of his arrest on January 14,

2018, to February 8, 2018. At that point, defendant agreed to all subsequent continuances from

February 8, 2018, until June 17, 2020. Although defendant demanded trial on June 17, 2020, the

various court orders noted above had already tolled his speedy trial term. In addition, although

defendant’s trial began on May 5, 2021, his speedy trial term was tolled until long after this date.

Therefore, there was no speedy trial violation unless the courts exceeded their authority in tolling

speedy trial demands.

¶ 37   Defendant’s arguments are primarily directed at the supreme court’s order tolling

defendants; speedy trial demands. At oral argument, defendant essentially conceded that he was

inviting us to overturn or otherwise vitiate an order of our supreme court. We must, however,




       6
          Although defendant makes isolated references to the sixth and fourteenth amendments
of the federal constitution (which prompts the State to respond that defendant has forfeited those
“claims” for failure to support them with a developed argument), defendant has confirmed in his
reply brief that his contention of error is solely predicated upon the alleged statutory violation.
                                                11
No. 1-21-0993


decline that invitation because we may not overrule the decisions of the supreme court. See, e.g.,

People v. Minor, 2019 IL App (3d) 180171, ¶ 22. Similarly, the circuit court could not do so

either. Kaull v. Kaull, 2014 IL App (2d) 130175, ¶ 55 (“Trial and appellate courts are bound by

the supreme court and have no authority to overrule the supreme court or modify its decisions.”)

(citing Angelini v. Snow, 58 Ill. App. 3d 116, 119 (1978)). On the basis of vertical stare decisis

alone, we would be justified in affirming the judgment of the circuit court.

¶ 38   The issue is a bit more complicated, though. The circuit court, not the supreme court,

entered the continuance orders. In addition, defendant’s notice of appeal seeks review of his

conviction and sentence, which again the circuit court—not the supreme court—entered.

Furthermore, the supreme court orders did not require any circuit court in this state to delay trials;

rather, they merely stated that the chief judges of the state circuit courts “may” or were “allowed”

to continue trials due to the statewide pandemic without attributing any such delay to the State.

See Ill. S. Ct., M.R. 30370 (eff. Mar. 17, 2020; Mar. 20, 2020; Apr. 3, 2020; Apr. 7, 2020; June 1,

2020). Finally, the orders were general administrative orders, which were not directed at a

particular case, but rather to all circuit courts in this state. See id. Therefore, we will review

defendant’s claim that those orders violated the constitutional doctrine of separation of powers,

and if so, whether the circuit court should have granted defendant’s motion to dismiss based upon

a statutory speedy trial violation.

¶ 39   The separation of powers clause of the Illinois Constitution provides that the “legislative,

executive and judicial branches are separate” and that “[n]o branch shall exercise powers properly

belonging to another.” Ill. Const. 1970, art. II, § 1. Put simply, each branch of government has its

own unique “sphere of authority.” People v. Peterson, 2017 IL 120331, ¶ 29 (citing Best v. Taylor

Machine Works, 179 Ill. 2d 367, 410 (1997)).



                                                 12
No. 1-21-0993


¶ 40   Notably, however, this clause is not intended to achieve a complete divorce between the

branches of government. Rather, the separate spheres of authority exercised by each branch of

government may overlap. Id. ¶ 30; see also Best, 179 Ill. 2d at 411 (holding that the separation of

powers clause is not violated “merely because separate spheres of governmental authority may

overlap”). The purpose of the clause is to prevent “the whole power of two or more branches from

residing in the same hands.” Kunkel v. Walton, 179 Ill. 2d 519, 528 (1997). The legislature may

enact laws that complement the authority of the judiciary or that have only a peripheral effect on

court administration. Id. (citing People v. Williams, 124 Ill. 2d 300, 306-07 (1988)). “Ultimately,

however, this court retains primary constitutional authority over court procedure.” Id. Therefore,

the separation of powers clause is violated when a legislative enactment unduly encroaches upon

the inherent powers of the judiciary, or “directly and irreconcilably conflicts with a rule of this

court on a matter within the court’s authority.” Id. In that event, “where a rule of this court on a

matter within the court’s authority and a statute on the same subject conflict, the rule will prevail.”

People v. Cox, 82 Ill. 2d 268, 274 (1980).

¶ 41   The judicial article of the Illinois Constitution vests our supreme court with general

administrative and supervisory authority over all courts. Ill. Const. 1970, art. VI, § 16. “This

authority is unlimited in extent and hampered by no specific rules or means for its exercise.”

(Internal quotation marks removed.) People v. Coty, 2020 IL 123972, ¶ 49 (quoting People v.

Salem, 2016 IL 118693, ¶ 20 (quoting In re Estate of Funk, 221 Ill. 2d 30, 97 (2006))). It is an

unequivocal grant of power that extends to not only the adjudication and application of law but

also the procedural administration of the courts. Id. (quoting Salem, 2016 IL 118693, ¶ 20 (quoting

People v. Whitfield, 228 Ill. 2d 502, 521 (2007))).




                                                  13
No. 1-21-0993


¶ 42   “This grant of authority ‘clearly empowers [the supreme] court to promulgate procedural

rules to facilitate the judiciary in the discharge of its constitutional duties.’ ” Peterson, 2017 IL

120331, ¶ 29 (quoting O’Connell v. St. Francis Hospital, 112 Ill. 2d 273, 281 (1986)). Thus, the

conferring of judicial power to the supreme court includes rulemaking authority to “regulate the

trial of cases.” Id. (citing Kunkel v. Walton, 179 Ill. 2d 519, 528 (1997); Cox, 82 Ill. 2d at 274).

¶ 43   Our standard of review for a statutory speedy-trial issue is bifurcated: (1) we will uphold

the circuit court’s determination as to who is responsible for a delay in trial absent an abuse of

discretion, and (2) we review de novo the ultimate question of whether the defendant’s statutory

right was violated.” People v. Janusz, 2020 IL App (2d) 190017, ¶ 56. Defendant’s challenge to

the constitutionality of supreme court orders presents a question of law that we review de novo.

See People v. Fuller, 324 Ill. App. 3d 728, 731 (2001).

¶ 44   This court has recently considered—and rejected—the same issue defendant raises here.

See People v. Mayfield, 2021 IL App (2nd) 200603, appeal allowed, No. 128092 (Mar. 30, 2022).

In that case, the court held that the “scheduling of criminal trials is a matter of procedure within

the realm of our supreme court’s primary constitutional authority” that prevails over the Act.

Id. ¶ 21 (citing Kunkel, 179 Ill. 2d 519). The court further held that the supreme court had the

authority to toll the time requirements of the Act and observed that the supreme court exercised

that authority “in response to a pandemic that threatened the health and safety of millions of Illinois

residents.” Id. The Mayfield court then concluded that the supreme court’s exercise of its

constitutional authority prevailed over the Act. Id. ¶ 21.

¶ 45   The court further swept aside the defendant’s reliance upon Illinois Supreme Court Rule 1

(eff. July 1, 1982)—which we note defendant in this case also relies upon. Id. ¶ 25. The Rule

states as follows:



                                                  14
No. 1-21-0993


                        “General rules apply to *** criminal proceedings. The rules

                on proceedings in the trial court, together with the *** Code ***,

                shall govern all proceedings in the trial court, except to the extent

                that the procedure in a particular kind of action is regulated by a

                statute other than the Civil Practice Law.” Id. (citing Ill. S. Ct. R. 1

                (eff. July 1, 1982).

¶ 46   The Mayfield court explained that our supreme court “did not subordinate itself to the

legislature through Rule 1.” Id. The court quoted a prior decision in which the supreme court

explained the “scope” of the rule: “ ‘This court has upheld procedures where the legislature’s

enactments affect proceedings in an action statutory in origin and nature as long as they do not

conflict with a rule of this court.’ ” (Emphasis in the original.) Id. (citing People ex rel. Sheppard

v. Money, 124 Ill. 2d 265, 284-85 (1988)). The Mayfield court then held that the supreme court

had the authority to toll speedy-trial terms “in response to the extraordinary and dire circumstances

that existed when the orders were entered.” Id. ¶ 25.

¶ 47   We agree with the reasoning and holding of Mayfield, as have other districts of this court,

and we follow it here, as well. See People v. Burton, 2022 IL App (1st) 210913-U, ¶ 42, pet. for

leave to appeal pending, No. 128910 (Sept. 16, 2022); People v. Jones, 2022 IL App (4th)

200638-U, ¶ 41, pet. for leave to appeal pending, No. 128618 (June 21, 2022); People v. Weis,

2022 IL App (5th) 210076-U, ¶ 84, appeal denied, No. 128469 (Sept. 28, 2022). Defendant

correctly points out that the legislature passed various pandemic-related laws, including one that

authorized the sale of bottled alcoholic cocktails (see P.A. 101-0631 (eff. Jun. 2, 2020), codified

at 235 ILCS 5/6-28.8 (West 2020)), but it failed to authorize the tolling of the Act. Although it is

regrettable that the legislature focused its attention on the sale of alcohol rather than pandemic-



                                                  15
No. 1-21-0993


caused delays in a detained individual’s statutory right to a speedy trial, we are nonetheless bound

by points of law that are crystal clear: (1) the separate spheres of authority exercised by each

branch of government may overlap without violating the separation of powers clause (see

Peterson, 2017 IL 120331, ¶ 30; Best, 179 Ill. 2d at 411); and (2) in the event of a conflict between

a supreme court rule on a matter within the court’s authority and a statute on the same subject, the

rule prevails (see Cox, 82 Ill. 2d at 274). We must therefore reject defendant’s claim of error.

¶ 48   Nonetheless, defendant argues that courts cannot read an exception into a statute that was

not included by the legislature and cites several cases in support of this proposition, including

Corbin v. Schroeder, 2021 IL 127052; People v. Wooddell, 219 Ill. 2d 166 (2006); Citibank, N.A.

v. Illinois Dep’t of Revenue, 2017 IL 121634; and In re Marriage of Turk, 2014 IL 116730.

Defendant’s reliance, however, is misplaced because those cases solely concern the interpretation

of a statutory provision. See Corbin, 2021 IL 127052, ¶ 33; Wooddell, 219 Ill. 2d at 170; Citibank,

2017 IL 121634, ¶ 1; Turk, 2014 IL 116730, ¶ 14. Here, by contrast, the issue concerns whether

(1) a statutory provision regarding the administration of the court system or (2) an order of our

supreme court regarding the same matter prevails when there is a conflict between them. As noted

above, our supreme court has consistently held that the order prevails. Defendant’s reliance upon

Corbin, Wooddell, Citibank, and Turk are therefore unavailing.

¶ 49                                      CONCLUSION

¶ 50   Based on the circumstances presented in this case, we cannot find that defendant’s right to

a speedy trial was violated. Accordingly, we affirm the judgment of the circuit court.

¶ 51   Affirmed.




                                                 16